ORDER
PER CURIAM.
Michael Breihan (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) ordering the Second Injury Fund (Fund) to begin paying weekly differential payments on December 12, 2005, after the employer’s permanent partial disability payments ended. Claimant argues the Commission erred in setting December 12, 2005 as the date for the Fund to begin the weekly differential payments because Missouri law allows and requires payments to be made by the employer and the Fund concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).